Filed with the Securities and Exchange Commission on May 14, 2013 1933 Act Registration File No. 2-10822 1940 Act File No. 811-00515 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.75 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.76 x THE WALL STREET FUND, INC. (Exact Name of Registrant as Specified in Charter) 441 Lexington Avenue, New York, New York10017 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(212) 856-8200 Robert P. Morse, President The Wall Street Fund, Inc. 441 Lexington Avenue New York, New York 10017 (Name and Address of Agent for Service) Copies of all communications to: Richard Teigen, Esq. Foley & Lardner 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Rachel A. Spearo, Esq. U.S. Bancorp Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin53202 It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) ¨ on (date)pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) q on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This PEANo.75 hereby incorporates PartsA, B and C from the Fund’s PEANo.74 on FormN-1A filed April 26, 2013.This PEANo.75 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.74. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 75 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 75 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 14th day of May, 2013. THE WALL STREET FUND, INC. By: /s/ Robert P. Morse Robert P. Morse President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 75 to its Registration Statement has been signed below on May 14, 2013, by the following persons in the capacities indicated. /s/ Robert P. Morse Robert P. Morse Chairman, President and Director Ruth P. Calaman* Ruth P. Calaman Executive Vice President, Secretary and Chief Compliance Officer John J. Rendinaro* John J. Rendinaro Executive Vice President, Chief Operations Officer and Treasurer Michael R. Linburn* Michael Linburn Executive Vice President Jian H. Wang* Jian H. Wang Executive Vice President Laird I. Grant* Laird I. Grant Independent Director Susan Suvall* Susan Suvall Independent Director * By: /s/ Robert P. Morse Robert P. Morse Attorney-in-Fact pursuant to Power of Attorney dated April 19, 2013. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
